Citation Nr: 1510441	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent retroactively effective from August 17, 2005, the date of receipt of his claim.  He contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) so the Veteran could undergo another VA mental health examination reassessing the severity of this service-connected disability.  He had this additional examination in December 2010.  And after considering the results, the AMC issued a decision in November 2011 increasing the initial rating for the PTSD from 30 to 70 percent with the same retroactive effective date of August 17, 2005.  The Veteran since has continued to appeal for an even higher rating.  See the February 10, 2012 Post-Remand Brief; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal is not abrogated).  

In March 2012, the Board again remanded this claim for even more procedural and evidentiary development, also determined the Veteran additionally had claimed derivative entitlement to a TDIU.  So the Board assumed jurisdiction over this TDIU claim, as well, and remanded it since it is "inextricably intertwined" with the claim for an even higher initial rating for the PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas like work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

2.  He has a 70 percent rating for his PTSD and a 10 percent rating for his other service-connected disability, tinnitus, so a combined 70 percent rating.

3.  These service-connected disabilities do not however, alone, render him incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to an initial disability rating higher than 70 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish underlying entitlement to service connection (namely, veteran status, proof the Veteran has the claimed disability, and proof that it is related to or the result of his military service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Consider also, however, this claim of entitlement to an initial rating higher than 70 percent for the PTSD arises out of the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability.  The courts have held that, once service connection is granted the claim - at least as it arose in its initial context - has been substantiated, therefore proven, so additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim is not required because the initial-intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a Notice of Disagreement (NOD)); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004) (wherein VA's General Counsel interpreted that separate notification is not required for "downstream" issues following a service-connection grant, such as initial rating and effective date claims).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  Not only has the Veteran received the required SOC concerning this claim, but also a Supplemental SOC (SSOC), together citing the applicable statutes and regulations governing the assignment of the rating for this disability and containing the required discussion of the reasons or bases for assigning the initial 30, then 70, percent rating and, yet, no greater rating.  So the Veteran has received all required notice concerning his PTSD claim.

As for the TDIU claim, as mentioned it, too, arises out of the Veteran's disagreement with the initial rating assigned for his PTSD in that, in his pleadings and other arguments for a higher rating for this service-connected disability, he additionally alleged that he is unemployable because of it.  So this TDIU claim is not a claim separate from his claim for an even higher initial rating for his PTSD, instead, a derivative claim part and parcel to and arising out of his quest for 

additional compensation for this service-connected disability.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In other words, this TDIU claim also is a "downstream" claim arising out of the initial claim for service connection for the underlying PTSD.  So just as additional VCAA notice was not required concerning the downstream claim for an even higher initial rating for the PTSD, so, too, is it not required for this downstream - and inextricably intertwined - TDIU claim.

Moreover, while the Court has held that VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation," such notice errors in any event may be rectified ("cured") instead by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

And, here, a letter was sent to the Veteran in May 2013 addressing all notice elements of even this downstream TDIU claim.  The letter informed him of the type of evidence and information required to substantiate this claim and of his and VA's respective obligations in obtaining this necessary supporting evidence.  He was also asked to submit all pertinent evidence and/or information in his personal possession.  So not only has he been afforded a meaningful opportunity to participate effectively in the processing of even this downstream claim, and given ample time to respond, but the AOJ also readjudicated this claim since providing that notice in an August 2013 SSOC.  VA's notice obligations therefore have been met as concerning both claims.


VA also as mentioned has an additional duty to assist the Veteran in fully developing his claims.  This duty includes assisting him in procuring relevant records, such as concerning his evaluation and treatment during and since his service, and providing an examination and/or obtaining a medical opinion when needed to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC have obtained his service treatment records (STRs) and post-service treatment records, including his VA clinical records.  Also in the file for consideration are his written statements, as well as those of his representative, and several VA examination reports assessing and reassessing the severity of the PTSD and offering comment on its effect on the Veteran's social and occupational functioning, so potential entitlement to a derivative TDIU.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations and opinions provided in this instance are more than adequate since they are based on interviews, mental status evaluations, and reviews of the relevant history of this disability.  The conclusions derived also are substantiated by the findings and evidence.

Significantly, the Veteran has not identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required concerning these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Whether an Even Higher Initial Rating is Warranted for the PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already mentioned, all reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 


Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  And if there have been times when the disability has been more severe than at others, the rating must be "staged".  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999). 

Owing to the increase granted during the pendency of this appeal, the Veteran's PTSD has been rated initially as 70-percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

The current schedular criteria date back to November 7, 1996, and incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  But effective August 4, 2014, VA promulgated an interim final rule regarding the use of the newer version of this Manual (DSM-V) concerning all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.

Id. (emphasis added).

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the probative value of the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id. 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id. 

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

On VA psychiatry consult in July 2005, the Veteran reported that he was a retired postmaster and that he had witnessed calamities during combat service in Vietnam.  The war in Iraq brought back memories as well as feelings of guilt and moral questioning and rendered him anxious and tense.  He had trouble sleeping and suffered from occasional nightmares and flashbacks.  The Veteran denied drug use but indicated that he drank somewhat heavily until about a month earlier when he cut down on alcohol use because it was causing health problems.  The Veteran had been married for 36 years and had three daughters.  After taking an early retirement from his job as postmaster, he started a small farm.  He enjoyed raising cattle.  Objectively, he was casually dressed and oriented in all spheres, and insight was present.  Memory, judgment, and impulse control were not impaired.  He appeared anxious, and all of his speech centered on his moral conflict about service in Vietnam.  The examiner diagnosed chronic PTSD and alcohol abuse and assigned a GAF score of 60 to 65.  

On March 2006 VA PTSD assessment, the Veteran reported feelings of guilt, sleep problems, nightmares, flashbacks, and frequent intrusive thoughts.  He was trying to cut down on his drinking, although it was much reduced already.  He denied a history of legal problems.  He was not receiving any mental health treatment.  The Veteran was long married to the same person.  Although he was retired, he tended to 50 head of cattle.  After an interview and psychological testing, the examiner diagnosed PTSD, depressive disorder not otherwise specified, and alcohol abuse and assigned a GAF score of 65.  

On June 2006 VA PTSD examination, the Veteran reported depressing thoughts, sleep difficulties, and nightmares.  He had flashbacks, distressing recollections, and was hypervigilant.  He did not have many friends, and at times, he preferred to stay home alone.  He had an exaggerated startle response, and could not concentrate for lengthy periods.  The Veteran experienced anhedonia and occasional suicidal thoughts.  He drank excessively although significantly less than he had previously.  On a typical day, the Veteran reported working around the house and on his farm.  He did lawn work and cared for 50 head of cattle.  On objective examination, the examiner noted the Veteran was clean and appropriately dressed and groomed.  He was pleasant and cooperative.  He maintained good eye contact and exhibited normal psychomotor behavior.  He affect was calm and blunted, and his mood was stable.  Speech was clear, coherent, and goal directed.  The Veteran admitted some suicidal ideation and even occasional homicidal ideation.  He denied auditory hallucinations but admitted to paranoid ideation.  He was alert and oriented.  He had some difficulty recalling the recent presidents and did poorly counting serial 7's.  Attention and concentration were poor, and the Veteran made errors in simple computations.  Memory was grossly intact.  Insight and judgment were fair to borderline.  The examiner diagnosed PTSD and dysthymic disorder and assigned a GAF score of 55 to 58.  Because the Veteran's ability to calculate was wanting and because he admitted to overspending, the examiner opined that the Veteran's competency within the meaning of the VA system was questionable.  


In August 2006, a VA examiner assessed the Veteran's GAF score as 65.  The Veteran was casually dressed and appeared calm.  He was well oriented to person, place, and time.  He had no suicidal or homicidal ideation.  Medication was helpful according to the Veteran.  The Veteran was drinking less and trying to reduce his drinking even further but stated that getting rid of the habit was difficult.  The examiner noted that the Veteran was living on a pension from the Postal Service.  

In November 2006, the Veteran's GAF score was assessed as between 65 and 70.  He was attending substance abuse treatment regularly and was drinking only three beers a day.  He did not feel depressed and was sleeping well.  He complained of sensitivity to criticism.  He also held grudges.  Hence, he had no close friends or family members.  He was casually dressed and spoke clearly, coherently, and relevantly.  He had no suicidal or homicidal thoughts.  

A January 2007 VA progress note indicates that the Veteran felt detached and uninvolved.  He did not miss his wife when she was gone, and enjoyed the solitude.  He broke off longstanding friendships at little provocation.  He did not want to be close to anyone.  He still drank, albeit less, to deal with the isolation he felt.  Later that month, however, his GAF score was assessed as ranging from 65 to 70.  He was sleeping well, and his holiday season depression was dissipating.  He did, however, feel detached from his wife and children.  He was casually dressed and spoke clearly, coherently, and relevantly.  He had no suicidal or homicidal thoughts.

On December 2010 VA PTSD examination, the Veteran emphasized that he had great difficulty connecting with others and was isolated from friends and family.  He was quick to write people off.  As a result, he had no close friends and little contact with his siblings.  He avoided crowds and preferred to be alone.  He stayed busy in order to keep his mind occupied.  News of the wars in Iraq and Afghanistan triggered bad memories.  The Veteran stated that he was taking psychotropic medication and that he was drinking very little due to liver problems.  The Veteran indicated that he lived on 140 acres and maintained 14 head of cattle in addition to two horses.  He stated that he was always working on his property building fences and clearing land.  He tended to his livestock and maintained rental property as well.  He assisted with the household chores and did his own laundry and prepared food.  He went to church and attended American Legion meeting where he had acquaintances.  He denied a history of legal problems.  On objective examination, the Veteran was clean and neatly groomed.  Eye contact was good, and his thoughts were organized and logical.  His mood and affect were congruent and appropriate.  He was cooperative and agreeable.  He was fully oriented, and tasks involving immediate recall did not present a problem.  Delayed recall was spotty.  On the attention and calculation portion of the examination, he could complete serial 7's and spell the word "world" backwards correctly.  There were no problems on the language portion of the examination.  There were no delusions or hallucinations, and the Veteran's thought content was devoid of suicidal and homicidal ideation.  The examiner diagnosed, in pertinent part, PTSD and assessed a GAF score of 58.  Based on the results of the examination, the Veteran was capable of managing his own financial affairs.  Also, based on the examination, according to the examiner, the Veteran did not meet the criteria for unemployability based solely on the service-connected PTSD.  The examiner explained that the Veteran not only maintained his property, but managed several rental properties as well.  

In a December 2011 written statement, the Veteran asserted that he had not been able to work due to his PTSD since 2005.  

On June 2013 VA PTSD examination, the examiner assessed the Veteran's occupational and social impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  Psychiatric symptoms included depression, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was neatly dressed and well groomed.  His speech was clear but somewhat hurried.  His thoughts were organized, logical, and coherent.  His mood and affect were congruent and appropriate.  He was cooperative and agreeable.  He was oriented times four.  Immediate task recall was not problematic, but delayed recall was not as good.  On the attention and calculation portion of the examination, he did not complete the serial 7's but did spell "world" backwards correctly.  There were no problems on the language portion of the examination.  No abnormal mental trends were noted.  There was no suicidal or homicidal ideation.  The diagnosis was of PTSD and alcohol dependence.  The symptoms of each could not be distinguished.  The GAF score was 58.  

Throughout the appeal period, the Veteran's PTSD symptoms and their consequent effect on his social and occupational functioning have never been commensurate with an even higher 100 percent rating, meaning totally disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411.  This maximum possible rating requires total occupational and social impairment.  His evaluation and treatment records, including his VA examination reports, do not reflect total occupational and social impairment; indeed, no examiner has assessed him as such.  Furthermore, symptoms like those associated with a 100 percent evaluation have not been shown, certainly not with a consequent level of impairment in his social and occupational functioning suggestive of entitlement to this highest possible rating.  He does not, as examples, exhibit gross impairment in his thought processes or communication.  His communication skills have been relatively good, and no abnormalities of his thought processes have been noted.  He does not suffer from persistent delusions or hallucinations.  His behavior is not inappropriate, and he is not a persistent danger to himself or others.  

The Veteran admittedly has some difficulty with his finances due to overspending and perhaps poor mathematical abilities, but he has been assessed as capable of handling his own affairs; he also performs the activities of daily living and self-care.  Indeed, he has been characterized as neat and clean.  Moreover, he cooks, does laundry, administers rental properties, takes care of livestock, and manages 140 acres.  The Board finds that these activities can only be performed by functioning individuals.  Furthermore, he has always been fully oriented to time, place, person and situation (so in all spheres), and he has not displayed the type of severe memory impairment that would entail lack of recollection of his own name, those of relatives, or of his occupation.  In short, symptoms like those typically associated with a 100 percent evaluation are simply missing and have been throughout the appeal period.

The Veteran's GAF score, moreover, has never been less than 55, indicative of only relative "moderate" symptoms and consequent social and occupational impairment.  For all of these reasons and bases, an even higher 100 percent rating is not warranted for his PTSD at any time during the appeal period, so the Board cannot "stage" the rating for this disability.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; see also Vazquez-Claudio, supra; Mauerhan, supra; Fenderson, supra.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extra-schedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, with regards to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 


Indeed, even if the available schedular evaluation for this disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations.  To the contrary, it does not appear from the record that he has been hospitalized at all for this disability and certainly not on a frequent or recurrent basis.  Additionally, there is not shown to be evidence of "marked" interference with his employment because of this disability, meaning above and beyond that contemplated by the schedular rating assigned for this disability.  38 C.F.R. §§ 4.1, 4.15 (2014).  There is nothing in the record suggesting that his PTSD has markedly interfered with his ability to perform a job in a satisfactory manner.  And as will be discussed when adjudicating his derivative claim of entitlement to a TDIU, he may have retired from the Postal Service, but he maintains 140 acres, cares for livestock, and manages rental properties.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. at 359, the Court noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

Schedular Basis

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether a Veteran satisfies these rating requirements, disabilities resulting from single accident or common etiology, or affecting both upper or lower extremities, or incurred as a prisoner of war (POW), etc., will be considered as one, collective disability.

Extra-schedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), the case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.


Discussion

As explained, a TDIU may be awarded on either a schedular or extra-schedular basis.  Here, though, because the Veteran meets the criteria for a TDIU on a scheduler basis under 38 C.F.R. § 4.16(a), the Board need not consider entitlement to a TDIU on an extra-schedular basis under § 4.16(b).

The Veteran's service-connected PTSD is rated 70-percent disabling.  His other service-connected disability, tinnitus, is rated 10-percent disabling.  So his combined disability rating is 70 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  Thus, he has at least a 70 percent combined disability rating and a minimum of a 40 percent rating for a single disability, namely, his PTSD.  Thus, he meets the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The Board resultantly need only determine whether his service-connected disabilities, in and of themselves, render him unemployable - again, meaning unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

A review of the record reveals that the Veteran retired from the U.S. Postal Service.  Since his retirement, he has worked managing his extensive acreage (140 acres), livestock, and rental properties.  He has never complained of tinnitus being a barrier to employment.  Rather, in a December 2011 written statement, he argued that he had been unable to work since 2005 owing exclusively to his service-connected PTSD.  The Board does not find this statement credible given his ability to run a farm/rental business.  No VA or other competent examiner has opined that the Veteran's PTSD is so functionally disabling as to in turn preclude employment.  Indeed, to the contrary, the December 2010 VA examiner indicated the Veteran's PTSD did not preclude employment given the fact that he maintained a large property along with rental units.  The June 2013 VA examiner added that the Veteran's tinnitus had no impact on employability as the Veteran's conversational ability was not at all hampered.  

To reiterate, while the regulations do not provide a definition of 'substantially gainful employment,' VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 'that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income....'

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered 'substantially gainful employment.'  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is to say, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  
38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

While there is no information on the Veteran's earnings, it stands to reason that multiple heads of cattle and rental property earnings provide income at least exceeding this poverty threshold.  Also, as he runs his farming and rental operation independently, he cannot be considered as necessarily working in a sheltered environment.  Consequently, a TDIU is not warranted because employability is not sufficiently limited.  Id. 


The collective body of evidence indicates the Veteran's service-connected disabilities, alone, are not so severe or disabling that he is unable to secure or follow a substantially gainful occupation.  He therefore is not entitled to a TDIU.  38 C.F.R. § 4.16.


ORDER

The claim for an initial rating higher than 70 percent for the PTSD is denied.

The derivative claim of entitlement to a TDIU also is denied. 



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


